  Case 18-17277-amc           Doc 50-3 Filed 07/09/21 Entered 07/09/21 11:20:53                    Desc
                                    Service List Page 1 of 1
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Joseph W. Samuels
                               Debtor(s)                                       CHAPTER 13

PENNSYLVANIA HOUSING FINANCE AGENCY
                      Movant
          vs.
                                                                            NO. 18-17277 AMC
Joseph W. Samuels
                               Debtor(s)

Scott F. Waterman
                               Trustee                                     11 U.S.C. Section 362

                                   CERTIFICATE OF SERVICE

             I, Rebecca A. Solarz, Esq., attorney for Movant, do hereby certify that I caused true and

     correct copies of the foregoing Motion of PENNSYLVANIA HOUSING FINANCE AGENCY for

     Relief From Automatic Stay and NOTICE OF MOTION, RESPONSE DEADLINE AND

     HEARING DATE to be served on July 9, 2021, by first class mail, and/or electronic means upon

     those listed below:

     Debtor(s)                                           Trustee
     Joseph W. Samuels                                   Scott F. Waterman
     4436 Aspen Street                                   2901 St. Lawrence Ave.
     Philadelphia, PA 19104                              Suite 100
                                                         Reading, PA 19606
     Attorney for Debtor(s)                              VIA ECF
     Alfonso G. Madrid
     1410 W. Erie Avenue                                 Office of the US Trustee
     Philadelphia, PA 19140                              United States Trustee
                                                         Office of the U.S. Trustee
                                                         200 Chestnut Street, Suite 502
                                                         Philadelphia, PA 19106
     Date: July 9, 2021
                                                   /s/ Rebecca A. Solarz, Esq.
                                                   _________________________________
                                                   Rebecca A. Solarz, Esquire
                                                   KML Law Group, P.C.
                                                   701 Market Street, Suite 5000
                                                   Philadelphia, PA 19106-1532
                                                   Phone: (215) 627-1322 Fax: (215) 627-7734
                                                  Attorneys for Movant/Applicant
